Citation Nr: 0001512	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In correspondence in the record, the claimant makes several 
general statements that cardiac arrest and pneumonia 
developed during VA hospitalization prior to the veteran's 
death.  These statements are not clear as to whether the 
claimant believes that the veteran's death was related to VA 
medical treatment.  If she does wish to advance a claim on 
this basis under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998), she should so advise the RO.  


FINDING OF FACT

The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to active service, 
nor competent evidence otherwise demonstrating that a disease 
for which the presumption of service connection may be 
warranted contributed substantially or materially to the 
cause of death.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It is the appellant's contention that the veteran developed 
skin cancer due to sun exposure during World War II and that 
this condition contributed to his death.  She has also 
asserted that his skin cancer was caused by radiation 
exposure.  

Service administrative records show duty in the Pacific 
Theater.  A review of the service medical records (SMRs) is 
negative for complaints, treatment, or diagnosis of any lung 
disease or heart condition.  Upon separation examination in 
December 1945, a normal cardiovascular system was indicated, 
and chest X-ray was negative.  

Post service private and VA medical records reflect recurring 
skin cancer beginning in 1952 with additional treatment in 
the mid 1960s (1964-1967) and in the early 1970s (1971 
through 1973) with ultimate removal of his right eye in 
November 1972.  Chest pain and shortness of breath was 
reported upon post service examination in 1967 (beginning in 
the summer of 1966) and a diagnosis of arteriosclerotic heart 
disease was reported in 1970 and thereafter.  

The VA terminal hospital report shows that the veteran was 
admitted on February 12, 1973, and that he died on February 
[redacted], 1973.  The admitting diagnoses were angina and 
congestive heart failure.  The autopsy protocol dated on 
February 26, 1973, shows that the veteran in the last 
admission had an acute myocardial infarction with pulmonary 
edema.  The postmortem findings revealed severe arteriosclerotic 
heart disease with recent and old myocardial infarctions that 
produced cardiac failure resulting in pulmonary edema.  

According to the death certificate, the veteran died on 
February [redacted], 1973.  The immediate cause of death was 
listed as pneumonia, due to respiratory failure, due to 
congestive heart failure.  At the time of his death, the veteran 
was not service-connected for any disability.  

The appellant's initial claim for death benefits was denied 
in April 1973.  She submitted additional documents in 1993 
and requested again that service connection be granted for 
the cause of the veteran's death.  It was at this time that 
she contended that the veteran's death was the result of skin 
cancer due to radiation exposure during service.  

Added to the record in 1994 were numerous statements in 
support of the appellant's claim.  One statement by a fellow 
serviceman was dated in 1946 and essentially pertained to 
remembrances of the veteran being treated for a back problem 
during service.  The additional statements, if dated, were 
from late 1993 or early 1994, and were provided by family 
members and friends.  These statements attested to the fact 
that the veteran had recurring skin cancer.  Some statements 
reflected that the veteran's initial treatment was in the 
late 1940s.  Specifically, it was reported on more than one 
occasion that a Dr. Cockerell in Texas treated the veteran.  
(The Board notes that medical records of Dr. Cockerell were 
obtained and reflect treatment in 1952 for skin cancer.)  A 
statement by Catherine Ross dated in December 1993 also 
indicated that Dr. Cockerell told the veteran that his skin 
cancer was caused by too much sun exposure during World War 
II.  

In January 1994, the appellant submitted numerous medical 
treatise excerpts regarding skin cancers and their relation 
to the cumulative effects of sun exposure.  

In August 1996, the Defense Special Weapons Agency responded 
to a request by the RO for information regarding the 
veteran's official military duties during service.  It was 
concluded that the available service records did not document 
that the veteran was present in Hiroshima or Nagasaki.  
Records placed him "hundreds of miles" from either city.  

In an August 1996 statement, the appellant contended that the 
veteran's cancer was the result of the sun and not radiation 
exposure.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In the case of a malignant tumor or heart 
disease, service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans, including skin cancer.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (1999).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311 (1999).  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3) (1999).  "Radiation-risk activity" is 
defined as onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation; skin cancer is included on the list of known 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2) (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, established the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1999).  



Analysis

While the Board has no doubt about the good faith of the 
claimant in pursuing this matter, it is clear that under the 
law and regulations her claim must fail.  The evidence of 
record does not contain any competent medical evidence 
indicating that the veteran's cause of death was due to a 
disorder related to active service on either a direct or 
presumptive basis, or that a disorder related to service 
contributed substantially and materially to cause death.  
Pertinent disability was not manifested in service or for 
many years thereafter and there is no competent evidence 
linking heart disease or skin cancer to active service.  
Further, even if the record could be deemed to show that skin 
disease, including cancer, was causally related to service, 
there is no competent medical evidence showing that skin 
disease, including cancer, caused or contributed 
substantially and materially to cause death.

The Board notes that the Defense Special Weapons Agency found 
the records revealed the veteran was not exposed to radiation 
while serving in the Pacific theater during World War II.  
Therefore, the Board finds the provisions of 38 C.F.R. §§ 
3.309, 3.311 are not applicable.  Although skin cancer is 
listed as a radiogenic disease, the record does not 
demonstrate radiation exposure in service, and there is no 
medical evidence of record specifically relating the 
veteran's skin cancer to any event in service.

The only evidence in support of the appellant's assertions 
that the veteran's death was linked to active service are 
statements made by her, friends, and other family members.  
While they are competent to testify as to symptoms the 
veteran experienced, they are not shown to be competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, Espiritu; supra.  Similarly, 
with respect to the lay statement by Catherine Ross that the 
veteran was told by a physician that his skin cancer was due 
to too much sun exposure during service, the Board must 
respectfully point out to the appellant that the Court has 
held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.   Thus, under the 
law it is incumbent upon the claimant to produce evidence 
from this physician confirming such an opinion.  She may not 
establish the medical opinion with lay evidentiary 
assertions.  In this matter, however, the record shows that 
an attempt was made to obtain evidence from this physician, 
but these documents reflect no such opinion.  It would thus 
appear to the Board that the RO effectively went beyond the 
duty under § 5103(a) by assuring that the record contained 
the treatment records of the medical provider mentioned by a 
lay party.  Assuming there could be any further duty under 
§ 5103(a) on this record, the claimant is advised that she 
must obtain a report from this physician to confirm that this 
is his opinion that the post service skin cancer was related 
to sun exposure in service.  Even if such evidence was 
obtained, however, the claimant could not prevail since it 
would still have to be shown by competent medical evidence 
that skin cancer of service origin either caused death or 
contributed substantially and materially to cause death.

The Board has also reviewed the medical treatise excerpts 
submitted by the claimant indicating a causal connection 
between skin cancer and sunlight exposure.
The Court has addressed whether medical texts or physicians' 
opinions containing generic statements can constitute 
competent medical evidence to establish the nexus element 
necessary to make a claim well grounded in a specific case.  
In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), the 
Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."  On the other 
hand, in Rucker v. Brown, 10 Vet. App. 67 (1997), the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  

Additionally, the Board observes that in the case of Mattern 
v. West, 12 Vet. App. 222 (1999), the Court noted that it had 
previously addressed the relevance of medical treatise 
evidence to the determination of well-groundedness, and 
determined that generally, an effort to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim.  The Court went on to 
indicate that medical treatise evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  In this case, 
there is no medical opinion linking the specific facts of 
this appeal to the general theory, and the medical texts do 
not discuss the generic relationship with such a degree of 
certainty that "there is at least a plausible causality 
based upon objective facts."

On the basis of the above findings, the Board can identify no 
basis in the record that would make this claim for service 
connection for the cause of the veteran's death plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); Grottveit, 
Tirpak; supra.  Accordingly, the claim is denied.  

Regarding the analysis of this case pursuant to the holdings 
in Caluza and Combee, the Board acknowledges that it decided 
the present appeal on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein as she failed to 
meet her initial burden of presenting a well grounded claim.  
Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

